Citation Nr: 1425039	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for chronic bilateral sacroiliitis, status post fusion at the left S1 joint without radiographic evidence of a solid fusion, to include whether the reduction of the disability rating from 40 percent to 10 percent, effective June 1, 2009, was proper.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1998 to January 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from December 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in August 2013.  A transcript of this hearing is contained in the Veteran's electronic record.  

At her hearing, the Veteran reported that she was not working due to her service-connected back condition.  Thus, this appeal appears to raise a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  Such a claim, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  

The issues of entitlement to an increased rating for chronic bilateral sacroiliitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A December 2008 rating decision proposed a reduction of the evaluation of the Veteran's chronic bilateral sacroiliitis from 40 percent to 10 percent based upon the findings of a November 2008 VA examination.

2. Improvement of the Veteran's chronic bilateral sacroiliitis is not shown.


CONCLUSION OF LAW

The reduction of the Veteran's service-connected chronic bilateral sacroiliitis evaluation from 40 percent to 10 percent was not proper; the criteria for a restoration of the 40 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5241 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duty to Notify and Assist

As will be discussed below, the issue of the propriety of the reduction of the Veteran's chronic bilateral sacroiliitis evaluation is being resolved in the Veteran's favor.  As such, the Board finds that any error related to the VCAA regarding that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Propriety of the Reduction

The U.S. Court of Appeals for Veterans Claims (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2013).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c) are applicable in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.

The Veteran's chronic bilateral sacroiliitis, post fusion, is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5241 for spinal fusion, which provides that the condition will be rated on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2013).

By way of background, a September 2006 rating decision granted the Veteran's claim for service connection for chronic bilateral sacroiliitis, status post fusion, and assigned a 40 percent rating under Diagnostic Code 5241.  In May 2008, the Veteran requested an increased rating for this condition.  In November 2008, she was afforded a VA examination, which noted largely normal range of motion measurements, and denied objective evidence existed of either active or passive pain on motion.  The Veteran reported daily pain, which was described as "stabbing" and a "constant ache."  Based on the examination results, a December 2008 rating decision proposed to reduce the rating assigned to the Veteran's sacroiliitis from 40 percent to 10 percent, based upon range of motion testing and the absence of pain on motion.  The Veteran did not request a hearing, and a March 2009 rating decision reduced the evaluation of the chronic bilateral sacroiliitis disability from 40 percent to 10 percent.  

At her Travel Board hearing, the Veteran and her mother detailed her daily struggles with her back disability, including the debilitating pain she suffers which necessitates the use of pain killers.  She further stated that she could not walk or sit for periods longer than 10 minutes in length and has trouble sleeping.  When taking the dog for a walk, she stated she had to use a powered wheelchair.  She detailed her various treatments for her back pain, including an epidural, steroid injections, acupuncture, physical therapy, and use of a chiropractor.  She questioned the November 2008 examiner's range of motion measurements, stating that she has trouble bending because of the pain.  She stated that she has not been able to get out of bed on two different occasions and had to call an ambulance.  Her mother confirmed that the Veteran needed help buckling her shoes, bathing, pushing her wheelchair, dressing, and use the restroom.  She also stated she had to do all of the cooking and cleaning for the Veteran.  The Veteran further indicated that because of her use of pain medication, she is unable to pursue her goal of having children.  

Also in the record is an August 2013 statement from the Veteran's treating VA physician.  The VA physician stated that she treated the Veteran since 2006 for her chronic low back pain, associated mainly with the sacroiliac joints, and that since that time the pain had gotten progressively worse.  This increase necessitated an increase in the strength of pain medication administered.  The physician also detailed the Veteran's steroid injections, which did not work, and confirmed that the Veteran had to go to the emergency room for uncontrolled back pain.  The physician went on to state that the back pain caused the Veteran to miss work frequently and interfered with her daily life.  

The Board acknowledges that, at the November 2008 VA examination, there was no objective evidence of pain on motion.  However, and notably, the Veteran did report subjective pain.  Additionally, the Board places great weight on the statement from the Veteran's treating VA physician of over seven years, which stated that the Veteran's back condition had worsened in that time period.  Therefore, the Board is not convinced that an actual improvement has occurred.  The lack of objective evidence of pain on motion in November 2008 does not equate to complete lack of pain at all times or a permanent improvement.  The Veteran is competent to report pain; she has been consistent in so doing, and is therefore credible.  Moreover, as noted above, not only must actual improvement be demonstrated, but also an improvement in her ability to function under the ordinary conditions of life.  Brown, supra.  The Veteran's credible reports regarding this condition's effects and the treatment records do not indicate improvement in her ability to function in this manner.  Accordingly, the Board finds that the evidence is at least in equipoise; thus, restoration of the 40 percent evaluation for chronic bilateral sacroiliitis, post fusion, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Restoration of a 40 percent rating for chronic bilateral sacroiliitis, status post fusion at the left S1 joint without radiographic evidence of a solid fusion, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran has not been afforded a VA compensation examination for her chronic bilateral sacroiliitis condition since November 2008, more than five years ago.  She has competently stated that her condition has worsened, which is supported by the August 2013 statement from her treating physician.  The Board therefore finds that a further VA examination is warranted.  

Additionally, as a TDIU claim has been raised, further notification, development, and adjudication of this issue is also warranted. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter as to the issue of entitlement to TDIU, raised by the record, and given a reasonable period of time in which to respond.

2. Obtain any outstanding VA treatment records regarding the Veteran's back condition and associate them with the claims file. 

3. The Veteran then must be afforded a VA spine examination in order to determine the current severity of her chronic bilateral sacroiliitis.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must specifically comment on any additional limitation of motion that the Veteran experiences during flare ups of pain.  Commentary is needed as to ankylosis, weakness, excess fatigability, and any doctor-prescribed bed rest (i.e., incapacitating episodes).  Also, please note if there are any associated objective neurological impairments (e.g., sciatica).

The examiner should then address whether the Veteran's service-connected chronic bilateral sacroiliitis, in conjunction with her service-connected gastroesophageal reflux disease, scarring, conjunctivitis, rhinitis, and migraine headaches renders her unable to secure or follow a substantially gainful occupation.  All opinions must be supported by a complete rationale in a typewritten report.

4. Thereafter, adjudicate the TDIU claim and readjudicate the increased rating claim.  If the determination of either issue is unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


